Citation Nr: 1748828	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-05 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a splenectomy.   

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   

3.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from May 1973 to April 1977.  He died in August 2013, while these claims were pending.  The appellant is his surviving spouse and the RO has accepted her request to be substituted as the deceased Veteran for the purpose of processing these claims to completion.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Philadelphia, Pennsylvania.

The appellant testified in support of this appeal during a hearing held at the RO before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing is of record.  In July 2015, the Board remanded these claims to the Agency of Original Jurisdiction for additional action.

As noted in its July 2015 Remand, in February 2011, the Veteran's representative raised a claim for service connection for a left lung disability, not considered by the RO in the first instance.  The Board referred the claim for appropriate action.  As no action appears to have been in response to the initial referral, the Board again refers that claim to the Agency of Original Jurisdiction for appropriate action.  

The issues of entitlement to a TDIU and entitlement to special monthly pension are REMANDED to the AOJ.


FINDING OF FACT

The evidence is in relative equipoise regarding whether the Veteran underwent a splenectomy in service after sustaining a gunshot wound affecting the left forearm, chest, and torso.  


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, a splenectomy was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for a splenectomy on a direct basis, as related to a gunshot wound the Veteran sustained during active service.  The appellant and representative cite to 1995, 2000 and 2001 treatment records in the claims file substantiating that the Veteran underwent splenectomy secondary to the gunshot wound.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, to prevail on a claim for service connection as directly related to service, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability. Shedden v. Principe, 381 F.3d 1163 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt should be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Here, the evidence is in relative equipoise regarding whether the Veteran underwent a splenectomy in service, thereby necessitating that reasonable doubt be resolved in the appellant's favor.  

The service medical records clearly confirm that, during service in 1976, the Veteran sustained a gunshot wound to the left forearm, chest, and torso and underwent treatment for that wound.  With regard to whether that treatment included a splenectomy, the negative evidence of record includes service medical and personnel records, which mention, in part, stomach and diaphragm damage caused by the gunshot wound, but not damage to the Veteran's spleen.   

The positive evidence of record includes: (1) a March 1995 letter from J. B., M.D., who later evaluated the Veteran's gunshot wound, indicating that the records the Veteran brought to the visit established that he sustained stomach, spleen, and thoracic spine injuries secondary to the gunshot wound; (2) a December 2000 VA treatment note, recorded long before the filing of the claim and for the purpose of establishing VA medical care, in which the Veteran reported that, in service, he had undergone a splenectomy and other procedures after sustaining the in-service gunshot wound; and (3) March 2001 and June 2001 treatment notes, which include a reported history of an in-service splenectomy. 

Actual records of the inpatient treatment the Veteran received for the gunshot wound are not in the claims file, but service medical records, which include reports of a Medical Board, refer to that treatment.  It is unclear whether, in March 1995, when the Veteran presented Dr. B. with records of the gunshot wound treatment, the records were those to which the service medical records refer.  Regardless, the Board is not now privy to them and thus must rely on Dr. B's comments regarding the records which were reviewed.  

Accordingly, considering the anatomical location of the spleen and the likelihood of spleen damage when there is abdominal trauma, the evidence is in equipoise as to whether a splenectomy occurred due to the service gunshot wound.  Therefore, service connection for a splenectomy is granted.  


ORDER

Entitlement to service connection for a splenectomy is granted.  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to a TDIU and entitlement to special monthly pension, but additional action is necessary before the Board proceeds.  

The appellant claims that, during his lifetime, the Veteran's service-connected disabilities made him unemployable and housebound and/or in need of aid and attendance.  Although there is evidence of record establishing that the service-connected disabilities interfered with the Veteran's ability to continue the type of employment for which he was trained and to engage in clerical work requiring dexterity of both hands, there is no opinion addressing whether the service-connected disabilities prevented him from obtaining and retaining all types of employment.   

Accordingly, these claims are REMANDED for the following action:

1.  Transfer this case to a VA examiner for opinions on the status of the Veteran's service-connected disabilities prior to his death.  The examiner must review the claims file, including treatment records dated from 2007, reports of VA examinations conducted in February 2007, May 2009 and March 2010, and the appellant's March 2015 hearing testimony, and note that review in the report.  The examiner should opine whether and from what date it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, considered collectively, made him unable to obtain and retain employment.  The examiner should also opine whether and at what point the disabilities, considered collectively, made him housebound or in need of the regular aid and attendance of another person.  The examiner should provide rationale with references to the record for each opinion. 

2.  Then, readjudicate the claims.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


